Title: Draft of an Act Acknowledging the Independence of Vermont, [14 March 1787]
From: Hamilton, Alexander
To: 


[New York, March 14, 1787]
An act to empower and direct the Delegates of this State in Congress to accede to ratify and confirm the Sovereignty and Independence of the People of the Territory commonly called and known by the name of the State of Vermont.
Be it enacted by the People of the State of New York, represented in Senate and Assembly, and it is hereby enacted by the Authority of the same that the Delegates of this State in the Congress of the United States of America or any two of them shall be and hereby are fully authorised empowered and required, wholly, intirely and absolutely, for and in behalf of the people of this state, and in such manner and with such formalities as shall be determined in Congress to accede to recognise ratify approve and confirm the Independence and Sovereignty of the People inhabiting the Territory, commonly called and known by the name of the State of Vermont: Provided always that it be and it hereby is declared to be an indispensable preliminary to such act of accession to and recognition of the Independence and sovereignty of the said people that they explicitly relinquish and renounce all claims and pretensions to any lands territory or jurisdiction, on the East side of the West bank of Connecticut River and on the West side of a line beginning at a Point in the North bounds of the state or Commonwealth of Massachusetts bay at the distance of Twenty Miles on a direct line from Hudsons River thence running twenty Miles East of Hudson’s River, so far as the said River runs North Easterly in its general course, then by the West-bounds of the Town ships granted by the late government of New Hampshire to ⟨the river runn⟩ing from South bay to Lake Champlain thence along said River to Lake Champlain, thence along the East side of the Lake Champlain to the latitude of 45 degrees north, excepting only a neck of land between Missiskoy bay and the waters of Lake Champlain Provided also that such act of accession to and recognition of the independence and sovereignty of the said People shall be upon this express condition, that the said People shall thereupon immediately accede to, be received into, and become a member of the Confederacy of the United States of America to all intents and purposes whatsoever: provided also that such act of accession to and recognition of the said Independence & sovereignty of the said people shall be upon this further condition that the rights titles or claims of any person or persons to lands within the said territory of Vermont by virtue of grants under the government of the late colony or Province of New York shall be and remain in as full force as if this act had never passed, to be asserted prosecuted maintained and determined agreeably to the mode specified and prescribed in the 9th. of the Articles of Confederation and perpetual union for the determination of controversies concerning the private right of soil claimed under different grants of two or more states: And Provided always that nothing in this act contained, nor any act matter or thing to be done and transacted by the Delegates of this state in the Congress of the said United States of America in and concerning the premises, or any part thereof shall bind or oblige or be construed deemed or taken to bind or oblige the government Legislature, people, subjects or Inhabitants of this state, until not less than Eight other of the said United states of America of which number the State of New Hampshire to be one, shall accede to recognise ratify approve and confirm the sovereignty and Independence of the said People of the said Territory of Vermont.
 